ALD-242                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-1956
                                     ___________

                             MICHAEL DARREN DARBY
                                               Appellant

                                           v.

                              RICHARD J. GEIGER;
                            MATTHEW M. BINGHAM
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 10-cv-01513)
                      District Judge: Honorable Noel L. Hillman
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 21, 2011
         Before: SCIRICA, HARDIMAN AND VANASKIE, Circuit Judges

                            (Opinion filed: August 17, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      In October 1991, Michael Darren Darby pleaded guilty in New Jersey Superior

Court to first-degree murder and first-degree robbery. He was sentenced to life

imprisonment plus 15 years. Darby did not file a direct appeal. In 2005 and 2009 Darby
filed petitions for post-conviction relief in New Jersey Superior Court. Judge Richard J.

Geiger denied relief on both occasions; Assistant Prosecutor Matthew Bingham

represented the state in the latter proceeding. In October 2008, Darby filed a petition for

habeas corpus in the District Court, which was dismissed as untimely. Darby did not

appeal; instead, he filed a “Motion for Stay and Abeyance on Mixed Petition Pending

Exhaustion on Rule 60(b) Motion Made in the Court Wherein Plea was entered.” The

District Court denied the motion as well as Darby’s request for a certificate of

appealability and appointment of counsel. Darby appealed, and we denied a certificate of

appealability on May 16, 2011.

       On March 22, 2009, Darby, proceeding pro se and in forma pauperis, filed a

complaint pursuant to 42 U.S.C. § 1983 against Judge Geiger and Assistant Prosecutor

Bingham. He alleged that the state court post-conviction relief proceedings violated his

constitutional rights. Pursuant to U.S.C. §§ 1915A & 1915(e)(2)(B), the District Court

dismissed the complaint for failure to state a claim and held that amendment would be

futile. Darby appeals. He also presents a motion for “Appointment of Counsel,

Alternatively a Protective Petition for Stay of Review Pending Outcome of a Prior Matter

Before the Court.”

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the dismissal of his claims. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). We review the denial of leave to amend for abuse of discretion. See Lum v. Bank

of Am., 361 F.3d 217, 223 (3d Cir. 2004). Upon review, we conclude that this appeal
                                             2
does not have an arguable basis in fact or law, and we will dismiss it pursuant to 28

U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       The District Court properly dismissed Darby’s complaint. Darby asked the

District Court to set aside his state-court convictions and “all . . . adverse collateral

review judgments.” To the extent that Darby sought to overturn in a § 1983 action his

state court convictions, he may not do so. He may obtain that relief in federal court only

by way of a habeas petition. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“[W]e

hold today that when a state prisoner is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal remedy

is a writ of habeas corpus.”). If he sought money damages as a consequence of his state

convictions, the attempt is barred by the favorable termination rule of Heck v. Humphrey,

512 U.S. 477, 486-87 (1994). Furthermore, to the extent, if any, that Darby sought to file

an appeal in the District Court from decisions in his state court post-conviction relief

proceedings, the Rooker-Feldman doctrine also bars his suit. See Exxon Mobile Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Great Western Mining & Mineral

Co. v. Rox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (setting forth a four-part

test for when to apply the doctrine derived from Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983)).


                                               3
       In his complaint, Darby also requested “the costs associated with the prosecution

of this action.” The District Court interpreted this as a request for damages, which, to the

extent it was a request for damages, was properly denied.1 Judges are entitled to absolute

immunity—thus, immune to civil suits for damages—even when they commit errors of

law. Figueroa v. Blackburn, 208 F.3d 435, 440, 444-45 (3d Cir. 2000). Similarly, state

prosecutors generally enjoy absolute immunity from suit. Yarris v. County of Delaware,

465 F.3d 129, 135 (3d Cir. 2006) (citing Imbler v. Pachtman, 424 U.S. 409, 418 (1976)).

Although Darby argues to the contrary, a prosecutor’s absolute immunity continues into

the post-conviction relief context, “where the prosecutor is personally involved . . . and

continues his role as advocate,” id. at 137 (citing Spurlock v. Thompson, 330 F.3d 791,

799 (6th Cir. 2003)), as in this case, based on Darby’s allegations.

       For these reasons, the District Court properly dismissed Darby’s complaint. We

conclude, further, that the District Court did not abuse its discretion in denying Darby

leave to amend on the basis of futility. See Grayson v. Mayview State Hosp., 293 F.3d
103, 112-13 (3d Cir. 2002). For these reasons, we will dismiss this appeal pursuant to 28

U.S.C. § 1915(e)(2)(B). We also will deny his motion for appointment of counsel.

Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). In Darby’s alternative to his request for

appointment of counsel—a stay of review pending the outcome of a prior matter—he


1
  In his “Argument in Support of Appeal,” filed with this Court, Darby states that he was
only seeking costs and not a damages award. As Darby was not the prevailing party in
this action, he was not entitled to receive costs. See P. Mastrippolito and Sons, Inc. v.
Joseph, 692 F.2d 1384, 1388 (3d Cir. 1982).
                                               4
apparently refers to a separate appeal, which we ruled on in May 2011. We will therefore

deny his request for a stay as moot.2




2
  We also reject as unfounded Darby’s claims that the District Court judge was biased
against him. Insomuch as he bases his claim of bias on the fact that the District Court
judge previously denied his habeas petition, we note that “it has long been regarded as
normal and proper for a judge to sit . . . in successive trials involving the same
defendant,” Liteky v. United States, 510 U.S. 540, 551 (1994), and that “[w]e have
repeatedly stated that a party’s displeasure with legal rulings does not form an adequate
basis for recusal,” Securacomm Consulting v. Securacom, 224 F.3d 273, 278 (3d Cir.
2000).
                                                5